In a proceeding pursuant to CPLR article 78, inter alia, to review a determination by the Chancellor of the City School District of the City of New York, dated November 25, 1991, terminating the petitioner’s temporary per diem teaching license, the appeal is from a judgment of the Supreme Court, Kings County (Vinik, J.), entered June 14, 1993, which granted the petition, annulled the determination, and reinstated the petitioner’s license.
Ordered that the judgment is reversed, on the law, with costs, and the proceeding is dismissed on the merits.
Upon our review of the record, we find that the evidence offered at the hearing supported the findings of the Chancellor of the City School District of the City of New York (hereinafter the Chancellor), and therefore the determination was not arbitrary and capricious (see, Matter of Chauvel v Nyquist, 43 NY2d 48). Accordingly, the Supreme Court erred in weighing the evidence and substituting its judgment for that of the Chancellor (see, Matter of Strongin v Nyquist, 44 NY2d 943, cert denied 440 US 901).
In light of our determination we need not reach the other issues raised by the appellants. Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.